Citation Nr: 1034236	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-40 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for residuals 
of lumbar laminectomy, L4-5 (also claimed as back condition.)  

2.  Entitlement to service connection for residuals of lumbar 
laminectomy, L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in the U.S. Air Force from January 1956 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the benefits on appeal.  

To establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis section, 
new and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a back condition.

A Travel Board hearing was held on December 10, 2008, at the 
Little Rock RO before the undersigned.  A transcript of the 
testimony is in the claims file.

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  An unappealed October 1993 rating action denied service 
connection for the back condition, on the basis that the evidence 
did not show that such condition was incurred in or aggravated by 
military service and had existed continuously since separation.  

3.  The evidence received since the October 1993 rating action, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a back condition.  


CONCLUSIONS OF LAW

1.  The October 1993 rating action denying service connection for 
the back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302, 20.1103 (2009).  

2.  The evidence received subsequent to the October 1993 rating 
action is new and material, and the claim for service connection 
for the back condition is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a)(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen his claim 
for service connection for a back condition.  VCAA specifically 
provided that nothing in amended section 5103A, pertaining to the 
duty to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, however, the Board has reopened 
the Veteran's claims for service connection for a back condition.  
Therefore, any defect in the notice letter concerning the 
evidence needed to reopen the claim cannot be prejudicial to the 
Veteran because the Board has reopened his claims.  The Board 
thus concludes that the provisions of the VCAA and the current 
laws and regulations as they pertain to new and material evidence 
have been complied with, and a defect, if any, in providing 
notice and assistance to the Veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.	Claim to Reopen 

A.	Residuals of Lumbar laminectomy, L4-5

The Veteran contends that he has experienced pain and discomfort 
in his back since injuring his back in service, that he receives 
routine medical care and treatment as a result, and that his 
current back condition is related to his military service.  
Service connection for the back condition was first denied by the 
RO in a January 1992 rating action.  The Veteran filed an 
application to reopen his claim seeking service connection for 
the back condition in March 1993.  In an October 1993 rating 
action, the RO denied the Veteran's claim, finding that he had 
not submitted evidence to show that his condition was incurred in 
or aggravated during military service and had existed 
continuously since the date of his separation to the present 
time.  Notice of this denial was provided to the Veteran and he 
did not appeal.  In general, rating decisions that are not timely 
appealed become final.  See 38 U.S.C.A. § 7105(c).  The Veteran 
filed the most recent application to reopen his claim of service 
connection for a back condition in June 2006.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

The Board does acknowledge that the RO has not adjudicated the 
issue of whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.  
Instead, the June 2007 Rating Decision and October 2007 Statement 
of the Case addressed the merits of the claim.  However, no harm 
or prejudice has resulted.  In this regard, the Board, using the 
guidelines discussed below, finds that the Veteran has submitted 
new and material evidence, and is reopening the claim for service 
connection.  


Where service connection for a disability has been denied in a 
final rating decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board is required to give 
consideration to all of the evidence received since the October 
1993 decision in light of the totality of the record.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for a back condition was 
previously considered and denied in the October 1993 rating 
action.  The evidence of record at the time of the October 1993 
rating action included the Veteran's DD form 214; his  original 
July 1991 and March 1993 applications seeking service-connected 
compensation; a September 1991 VA examination report; VA 
treatment records dated from December 1991 to April 1993; and the 
Veteran's lay assertions.  

The September 1991 VA examination report included a radiographic 
report of the Veteran's lumbar spine, the results of which showed 
he had "minimal narrowing of the L3-4 disc space associated with 
non-marginal osteophyte formation" which may either be 
indicative of a disc disease or an osteophyte formation secondary 
to anterior bulging of the disc.  VA treatment records dated in 
December 1991 indicate the Veteran requested an evaluation of his 
back due to the pain he was experiencing.  As reflected in the 
treatment records, films from the lumbosacral spine X-rays 
demonstrated "changes compatible with DJD present."  

The evidence associated with the claims file subsequent to the 
October 1993 rating action includes, but is not limited to, 
private treatment records from Dr. P.B.S. dated from April 1999 - 
July 1999 which reflect treatment of and multiple diagnoses for 
his back disorder; a follow-up treatment report from Dr. J.D., 
dated in September 1999; and the transcript of the December 2008 
Travel Board hearing.

Specifically, the April 1999 treatment records indicate the 
Veteran was seen for complaints of back pain after attempting to 
move a flag pole, twisting, and developing pain in his back which 
travelled through his right hip and leg.  The impression derived 
from this evaluation indicates the Veteran had spondylolisthesis 
at the L4-5 disc level, with a possible small herniated disc at 
the L4-5 disc level.  The Veteran underwent an MRI of his lumbar 
spine, the results of which showed "slight anterolisthesis at 
L4-5..." and "[d]egenerative disc changes...present at L4-5."  

The May 1999 private treatment records indicate that the Veteran 
underwent a CT scan of his lumbar spine, the results of which 
revealed there to be "[c]hanges at L4-5 with diffuse disk 
bulging of asymmetric focal herniation on the right side 
extending into neural foramen and slightly below the vertebral 
body."  The report also showed there to be "arthritic changes 
in the facet joints at all levels."  The May 1999 surgical 
report reflects the Veteran underwent a lumbar laminectomy for 
this condition.  Subsequent post-surgical treatment records dated 
in May 1999 reflect a final diagnosis of herniated nucleus 
pulposus at the L4-5 disc level, at the right side with upward 
and lateral herniation.

At the December 2008 Travel Board hearing, the Veteran testified 
that during his period of service, while stationed in England, he 
slipped and fell on the concrete while walking around the orderly 
room and was subsequently taken to a military hospital several 
days later where he had to lie on a board for fourteen days.  He 
also stated that his "right leg was dead" during these two 
weeks.  He maintains that he has suffered from continuous pain in 
his back since this incident, that the back pain currently 
radiates to his leg, and it reached a point where he could not 
even work or walk.  See December 2008 Travel Board hearing 
transcript, pp.3- 5.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he was injured in service and has suffered pain in his leg 
since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  In addition, based on the evidence 
submitted and testimony provided in support of his claim, the 
Board finds the Veteran credible with respect to his assertions.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for a 
back condition.  The majority of this evidence is certainly new, 
in that it was not previously of record.  The Board acknowledges 
that a majority of these records do document the complaints and 
treatment pertaining to the Veteran's back disability.  However, 
the evidence of record at the time of the October 1993 rating 
action included VA treatment records and a VA examination report, 
both of which indicated that the Veteran had a current back 
disorder.  Therefore, additional records discussing the Veteran's 
current back disability are not material with respect to 
substantiating the Veteran's claim.  

However, the Board finds the Veteran's reports of continuing back 
pain since service to be new and material evidence within the 
provisions of 38 C.F.R. § 3.156.  The October 1993 decision 
denied the Veteran's claim on the basis that he had not submitted 
evidence showing that this condition was incurred in or 
aggravated by military service and had existed continuously from 
the date of his discharge to the present time.  The Veteran's lay 
assertion that he has suffered from continuing back pain since 
service was not of record at the time of the October 1993 rating 
action. The Board finds the Veteran competent and credible with 
respect to these assertions and the Veteran's testimony relates 
to an unestablished fact necessary to substantiate the claim.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claim 
for service connection for a back disorder.  The petition to 
reopen a claim for service connection for back disorder is 
granted.  However, as will be explained below, the Board is of 
the opinion that further development is necessary before the 
merits of the Veteran's claims can be addressed.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the back condition is 
reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  


As previously discussed above, the Veteran contends that during 
his period of active duty, while stationed in England, he slipped 
and fell on the concrete while walking around the orderly room.  
The Veteran maintains he has experienced back problems since this 
incident, and that he currently suffers from pain and discomfort 
in his back as well as limited mobility due to this in-service 
accident.  

A review of the claims folder indicates the RO made several 
attempts to obtain the Veteran's service treatment records.  
Based on the record, it appears VA attempted to obtain the 
Veteran's service treatment records from the National Personnel 
Records Center (NPRC), but was unable to secure the Veteran's 
service treatment records.  The RO informed the Veteran in a 
September 1993 letter that it was experiencing difficulty in 
obtaining the Veteran's service treatment records.  The RO 
explained that due to the 1973 fire at the National Archives and 
Records Administration (NARA), the Veteran's service treatment 
records may have been destroyed.  

The Board notes that the Veteran's service treatment records are 
not associated with the claims file.  When a claimant's treatment 
records are lost or destroyed, the VA has a "heightened" duty 
to assist in the development of the claims.  See Washington v. 
Nicholson, 19 Vet. App. 362. 369-70 (2005).  See also 38 C.F.R. § 
3.159(c).  To help assist the Veteran in reconstructing his 
medical records, the RO, in letters dated in November 1991 and 
January 1992, asked the Veteran to complete a VA NA Form 13055, 
identifying the name of the organization and unit he served in 
during his period of active duty, the dates of his treatment, and 
the name and location of the hospital/dispensary where he was 
treated.  The Veteran completed the NA Form 13055 in September 
1992, and indicated in the form the name of the unit he served 
in.  He also indicated that he received treatment at a military 
hospital in England, and that he was treated for his back 
condition during the year 1958.  In an October 1992 Request for 
Information Form the Veteran provided more detailed information 
regarding the organization he served in, as well as the location 
of the hospital wherein he received treatment for his back.  In 
letters dated in January 1993 and April 1993, the RO informed the 
Veteran that his completed NA Form 13055 was not sufficient for 
the NPRC to conduct a search for his service treatment records, 
and enclosed another NA Form 13055 for him to complete requesting 
that he provide more specific information with respect to dates 
of treatment and units of assignment.  

A second Request for Information form, dated in August 1993 
provides more detailed information with respect to the unit the 
Veteran served in.  The form indicates that his dates of 
treatment were from January 1958 to January 1959, and that he was 
treated at the Wycombe Air Force Base Hospital in England.  While 
it appears that a request was made for the Veteran's service 
treatment records using the following information, it is not 
clear whether the search returned no information.  

During his December 2008 Travel Board hearing, the Veteran 
testified that he injured his back in 1958 and received treatment 
at the US Air Force Hospital in South Ruislip, England.  

The Board observes that besides the two requests made by the RO 
to the NPRC, the RO has not conducted any additional searches or 
made further requests for the Veteran's service treatment 
records, nor have any requests been made for the Veteran's 
personnel records, his company morning reports as well as the 
Surgeon General Office (SGO) records.  The Board notes that 
clinical records may be located in the Veteran's personnel file.  
Moreover, the Veteran's personnel records may contain information 
regarding his unit or organization at the time of his injury in 
England.  If so, unit histories, including sick call and morning 
reports, may be obtained which verify his claimed hospitalization 
and back injury.  In cases where the Veteran's service treatment 
records are presumed destroyed, the VA not only has a heightened 
duty to assist the Veteran in developing facts pertaining to his 
claim, but they also have an obligation to search for alternative 
treatment records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

The Board notes that evidence which verifies the Veteran's 
claimed in-service injuries will not be sufficient to 
substantiate his claim based on the current record of evidence.  
This is especially true given the thirty-two year lapse in time 
between the Veteran's separation from service and the first 
recorded evidence of treatment for his back disorder.  In 
addition, the Veteran's private treatment records dated from 
April 1999- July 1999 are insufficient to award service 
connection because they do not provide an opinion as to whether 
the Veteran's current back disorder is etiologically related to 
his active service.

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, (3) some indication that the claimed disability may be 
associated with the established event, injury or disease, and (4) 
insufficient evidence to decide the case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Under the facts of this case, 
the Board concludes that if the RO obtains evidence which 
indicates the Veteran injured his back in service, the evidence 
of record requires VA to assist the Veteran by providing a VA 
examination and opinion regarding the etiology of the Veteran's 
back disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The AMC/RO should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source, the following:

a.	The Appellant's entire Military 
Personnel File (OMPF), including 
basic and extended service personnel 
records, administrative remarks, 
evaluations and orders.

b.	Any sick/morning reports for his unit 
mentioning incidents involving the 
Veteran for the time period of 
January 1958 to January 1959.

c.	Any clinical records from the U.S. 
Air Force hospital at South Ruislip, 
England, mentioning the Veteran, 
specifically during the time period 
between January 1958 to January 1959.  

d.	Any secondary sources of service 
treatment  records such as Surgeon 
General's Office (SGO) reports, 
mentioning the Veteran, specifically 
during the time period between 
January 1958 to January 1959.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should  be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).  

2.	If and only if evidence is obtained 
indicating the Veteran suffered from a 
back injury in service, then the Veteran 
should be afforded an appropriate VA 
examination to determine the nature and 
etiology of the back disorder.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records and 
subsequent VA and private treatment 
records.  The examiner should then provide 
an opinion as to the likelihood (more 
likely, less likely, at least as likely as 
not) that the Veteran's current back 
disorder had its onset in service or 
otherwise is causally or etiologically 
related to a disease or injury incurred in 
active service.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

3.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


